OFFICE    OF   THE   ATTORNEY       GENERAL      OF   TEXAS
                                  AUSTIN




Honorable Morri4 W. Ha44811
County Attorney
Cherokee County
Ruek, Texae
Deer Sir:                       opinion NO. o-7019



       Your letter or reoent date r4qu
from this dopartmont on ths above rubj44
part, a4 r0u0w4r
       "This County ha4 b
       or warrant for
       rant for Deoemb




                                                 4v4n    and    77/100
                                                 ary Fund       being




                       hand and eeal of eald Court at Ruek,
                      (I214t day or Deoember 1945.
                    Finm  Smith 1 UIelvinSesalone,County Clerk
                ounty Auditor     /e/ Ophella Plemlng, Deputy

       NO.                                           Clasa
       Regietere~           -                           194-O

       PAYABLE AT PAR AT FIRST NATIONAL BANK
       JACKSONVILU, TUAS
       /a/ L4ab P. Williams
           County Treasurer'
KOE .’




         “Thb      norrant       it? Laeuod by wio mtmty ~lom, taoa
         lpp~vab         by   tha County Auditor 6~4 th.x 4tmi~p44 witii
         l  wbbrr    rtuqa and al@164   by the Gauxty   Traaaumr
         an4 tued es o &oak.       mt   waxTaRts 'w hve     ix qua*
         rioR, lvre the Bwa    runa 80 till8            aroopt
                                                       that tA4y am
         pwabt     out 0s dlmrokt               rw
                                              f4r 44nia40    r4~.44-4
         scud sdarlal          boughtror
                                      the couuty.

         v&an      on4 or     thrr   werraxte or ohraka    i4 lmt afC4r
         d4Uvory         to tha party amao la payable tu, t&m      n&at
         18 WA        groo44rur    r4r imalag    0 xew vxe in pLav4 or
         th4 lvat Wrraxt           or oh4ok?~~.o     i48u44 8hod.d th4
         mm     uarraat     or ahoak boar Wik’nuabor or t54 ol4 (loot)
         uorrea         or ahaor or ah8uld lt bear a new nusber     054
         lh o ulQ    a a a ke & ta d   a 4 th 4c l4uarrant o r o h e vk
                                                                      or
         ahoulb it bear the date 80 vr tx4 tLaR or ttr4 xeu
         laaoa~009         I x tk lruittbrttia           amboran4~ta          or
         4iUur      of    Shaia    plpox t&4 Aou   warrantor     ahook   ia
         4Ot0irinrd   by          tb4 43rriaial   ~0roin(: 0040 th45i which
         0tiiaiaL   6atambaa             ?lhla,0mtt4r,    WAat LO 6b0 county
         eA4*,      uouxty        Iruditor,   or,oeunty Treaeur4rs       Miould
         r.banbbo lvyuira4 of tati               p4mCtz~ glrtti.n@ t&4 LW*
         warrantaiu ir w Lm what                 oamuw*

                   dUW Or .th4 Cd40%056rO*
                 -254                              C4UZ-t 10 t0 tTUAUOt
th4 b&W6686,       pmW6t    tk6 iatai%at   6~4 p&swat th6 *r*lhrr
of rho ooouy       4s a uaolo*=    so Ya i  v. i3h ivo r r ( Go &   o f Ap p a ~4 ) l
lc if3.X.( 24 )   %).   5%. CoRRl0~1vxar0'     ma r t 1 8 4 lse r o a c a 4
rtth #a ponr        to mum&e   lrrn Binat    tb fianotal          affairs or
tha    OouAty.   500 Laeaaax v. county of ERrria,          54 Ter. 5ll,5lb;
GoloraLo oounty T, Boot&a,       44 T8x. J&7     i&G     ZWUos      lb Arr5666
countyy,    fD2 c. 2. 1139, UOI        u 5%x. s&r. b.

              It :s th4rerore       our opF&Lon that e&o             comuloelox4r~~
Court, under             th4
                         ~Ofiozn3,  pouera conferrod     uponAt     to ipuum
0x0 4ircrat the fbenolrl            criialra of the couctf, ooulj In Wir
4loontlon        paas au2 0-r       authorlrkts,tne Uount:~Clark So lunr,
a 4~lleatr        uarrent, beericq the aaiao 4at6 654 nwbas of the
loot URrrant .        ma aaaolmalvx4ra~         court roulb be           authorlsa4
                                                                               to
r a q u ir o luok p r o o f R ( IIt 4 eenu x o e~6*r y       to
                                                            lhm that     th6 oL4
warrant la lo*t an4 ho8 not bean p%l4, laeigrt44                  Or lW&otiatod.
~Tho Gomlsaloxora*          emart   would alao ba a,uttiorlrad      to ta%O
8uoh aSap       44 it 440s~ lQviwbAo           to krdeanify   tto   County
qydnat       po84lbl4 1084 48 a routit          oz tbo ioau4to4 or a014
au~li0at4 w4rratit or oh401t.
.